DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-5, 9-12, 14-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ippei Kobayashi, (JP2010225645A; Hereinafter “Ippei”) as evidenced by R. G. Munro (Non Patent Literature Reference U - Corrosion Characteristics of Silicon Carbide and Silicon Nitride)
Regarding Claim 1 Ippei discloses A substrate supporting apparatus (Holding Unit 7, See Fig. 2) comprising:
a support member (74, See Fig. 2) for supporting a substrate(W See Fig. 4); and
a temperature compensation member (76, See Fig. 2)disposed at an edge of the support member(See Fig. 2), wherein the support member is formed of a transparent material (Quartz, ¶31), and the temperature compensation member is formed of an opaque material (Silicon Carbide, ), and
wherein the temperature compensation member comprises a surface formed of a material having resistance to corrosion by cleaning gas. (Silicon Carbide is known in the art to have corrosion resistance, it is an inherent property of the material, See NPL Page 622 “The primary corrosion resistance of silicon carbide results from the oxide layer formed on the surface of the material…”
Regarding Claim 3 Ippei discloses the substrate supporting apparatus according to claim1, wherein the support member is formed of quartz (The holding plate 74 is a circular flat plate member made of quartz. ¶31), and the temperature compensation member is formed of at least one selected from the group consisting of silicon carbide (SiC). (76, is formed of Siilicon Carbide (SiC)).
Regarding Claim 4 Ippei discloses the substrate supporting apparatus according to claim 1, wherein the substrate (W, Fig. 4) and the temperature compensation member (76, See Fig. 4) are spaced apart from each other such that a side surface of the substrate and a side surface of the temperature compensation member face each other. (See Fig. 4)
Regarding Claim 5 Ippei discloses the substrate supporting apparatus according to claim 1, wherein the temperature compensation member (76, See Fig. 4) is formed of a material (Silicon Carbide) having thermal conductivity higher than a material of the support member (Quartz). (It is known in the art that Silicon Carbide (360 W/mK) has a higher thermal conductivity than Quartz (3 W/mK), See Ref V and W https://en.wikipedia.org/wiki/List_of_thermal_conductivities and https://material-properties.org/quartz-density-heat-capacity-thermal-conductivity/ )
Regarding Claim 9 Ippei discloses the substrate supporting apparatus according to claim 1, wherein the temperature compensation member is formed in a shape of a ring that is disposed so as to surround the substrate (See Fig. 2 and 4).
Regarding Claim 10 Ippei discloses the substrate supporting apparatus according to claim 1, wherein the support member comprises:
a seat portion on which the substrate is seated(Top of 74, See Fig. 2); and
a depressed portion(71, See Fig. 2) having a ring shape, the depressed portion being formed between the seat portion and an inner side surface of the temperature compensation membe (See Fig. 2
Regarding Claim 11 Ippei discloses the substrate supporting apparatus according to claim 10, wherein the substrate is disposed on the depressed portion such that side and bottom surfaces of an edge of the substrate are exposed. (See Fig. 4)
Regarding Claim 12 Ippei discloses the substrate supporting apparatus according to claim 11, wherein the temperature compensation member dissipates heat, and the heat dissipated from the temperature compensation member heats top, side and bottom surfaces of the edge of the substrate. (¶59, “the halogen light transmitted through the lower chamber window 64 and the holding plate 74 of the quartz is also absorbed by the temperature compensation ring 76 of silicon carbide, and the temperature compensation ring 76 is heated”)
Regarding Claim 14 Ippei discloses A substrate supporting apparatus (7, See Fig. 2) comprising:
a support member (Holding Plate 74, See Fig. 2)  for supporting a substrate(W, See Fig. 4); and
a temperature compensation member (76, See Fig. 2-4) disposed at an edge of the support member, the temperature compensation member being formed of a different material from the support member(Silicon Carbide, ¶33), wherein the support member comprises:
a seat portion (Pins 75, See Fig. 3-4) on which the substrate is seated; and
a depressed portion having a ring shape(See Fig. 2 and 4), the depressed portion being formed between the seat portion and an inner side surface of the temperature compensation member(See Fig. 4), wherein the temperature compensation member comprises a surface formed of a material having resistance to corrosion by cleaning gas (Silicon Carbide is known in the art to have corrosion resistance, it is an inherent property of the material, See NPL Page 622 “The primary corrosion resistance of silicon carbide results from the oxide layer formed on the surface of the material…”), and
wherein the substrate is disposed on the depressed portion (See Fig. 4) such that side and bottom surfaces of an edge of the substrate are exposed (See Fig. 4) and are heated by heat dissipated from the temperature compensation member(See Abstract, “When the semiconductor wafer W is preheated by the halogen lamp, the temperature of the temperature compensation ring 76 also rises, so that heat lost from the end edge of the semiconductor wafer W during preheating is compensated by the temperature compensation ring 76”).
Regarding Claim 15 Ippei discloses the substrate supporting apparatus according to claim 14, wherein the temperature compensation member (76, See Fig. 4) is formed of a material (Silicon Carbide) having thermal conductivity higher than a material of the support member (Quartz). (It is known in the art that Silicon Carbide (360 W/mK) has a higher thermal conductivity than Quartz (3 W/mK), See Ref V and W https://en.wikipedia.org/wiki/List_of_thermal_conductivities and https://material-properties.org/quartz-density-heat-capacity-thermal-conductivity/ )
Regarding Claim 16 Ippei discloses the substrate supporting apparatus according to claim 15, wherein the support member is formed of quartz, and at least a portion of the temperature compensation member is formed of a black body (Per applicant disclosure Paragraph 27, “The black body may include at least one selected from the group consisting of silicon carbide (SiC), ceramic, aluminum oxide (A1203), graphite, and quartz”; Ippei is made from Quarz).

Claim 14-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAM WON SIK, (KR101002748B1; Hereinafter “Nam”) as evidenced by R. G. Munro (Non Patent Literature Reference U - Corrosion Characteristics of Silicon Carbide and Silicon Nitride)
Regarding Claim 14 Nam discloses A substrate supporting apparatus (100, See Fig. 1) comprising:
a support member (110, See Fig. 1)  for supporting a substrate(10, See Fig. 1); and
a temperature compensation member (Sink Ring 120, See Fig. 1-2) disposed at an edge of the support member, the temperature compensation member being formed of a different material from the support member(“110 may be made of any one material selected from among silicon carbide (SiC), silicon carbide (SiC) coated graphite, silicon nitride (Si3N4), aluminum nitride (AlN), and opaque quartz” and The sink ring 120 is made of any one of silicon carbide (SiC), graphite coated with silicon carbide (SiC), silicon nitride (Si3N4), aluminum nitride (AlN), or opaque quartz” suggesting both are different materials), wherein the support member comprises:
a seat portion (Upper Surface of 110, See Fig. 1) on which the substrate is seated; and
a depressed portion having a ring shape(Space between D1 and D2, See Fig. 2), the depressed portion being formed between the seat portion and an inner side surface of the temperature compensation member(See Fig. 2), wherein the temperature compensation member comprises a surface formed of a material having resistance to corrosion by cleaning gas (From the materials listed by Nam for 120 Silicon Carbide is known in the art to have corrosion resistance, it is an inherent property of the material, See NPL Page 622 “The primary corrosion resistance of silicon carbide results from the oxide layer formed on the surface of the material…”), and
wherein the substrate is disposed on the depressed portion (See Fig. 1-2) such that side and bottom surfaces of an edge of the substrate are exposed (See Fig. 2) and are heated by heat dissipated from the temperature compensation member (See Paragraph 3, “Sink ring that is made of a material having a heat transfer rate that is at least equal to or smaller than that of the susceptor and compensates for the edge temperature of the susceptor”).
Regarding Claim 15 Nam discloses the substrate supporting apparatus according to claim 14, wherein the temperature compensation member is formed of a material having thermal conductivity higher than a material of the support member. (See Paragraph 3, “Sink ring that is made of a material having a heat transfer rate that is at least equal to or smaller than that of the susceptor and compensates for the edge temperature of the susceptor”)
Regarding Claim 16 Nam discloses the substrate supporting apparatus according to claim 15, wherein the support member is formed of quartz, and at least a portion of the temperature Per applicant disclosure The black body may include at least one selected from the group consisting of silicon carbide (SiC), ceramic, aluminum oxide (A1203), graphite, and quartz”, NAM support member material discloses all the mentioned as black body”).
Regarding Claim 19 Regarding Claim 16 Nam discloses the substrate supporting apparatus according to claim 14, wherein the temperature compensation member comprises a surface coated with a material having resistance to corrosion by cleaning gas. “The sink ring 120 is made of any one of silicon carbide (SiC), graphite coated with silicon carbide (SiC), silicon nitride (Si3N4), aluminum nitride (AlN), or opaque quartz”; Graphite coated with silicon carbide meets the claimed limitation). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ippei Kobayashi, (JP2010225645A; Hereinafter “Ippei”) in view of R. G. Munro (Non Patent Literature Reference U - Corrosion Characteristics of Silicon Carbide and Silicon Nitride).
Ippei discloses the substrate supporting apparatus according to claim 1, Ippei is silent to the temperature compensation member comprising a surface coated with a material having resistance to corrosion by cleaning gas. Munro teaches that is known to add a coating to Silicon Carbide to enhance the corrosion resistance of the material. (See Ref. U Page 622 -“The primary corrosion resistance of silicon carbide results from the oxide layer formed on the surface of the material. It is reasonable, therefore, to consider the possibility of enhancing the corrosion resistance by modifying the surface with specially prepared oxide coating”.) Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to apply a coating to the silicon carbide as taught by Munro as this would help to enhancing the corrosion resistance of the materials by modifying their surfaces with specially prepared oxide coating (Page 622), increasing the corrosive resistant performance of the temperature compensation member. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ippei Kobayashi, (JP2010225645A; Hereinafter “Ippei”). 
Regarding Claim 13 Ippei discloses the substrate supporting apparatus according to claim 1, wherein the temperature compensation member and the substrate are disposed on a top surface of the support member (See Fig. 4). Ippei is silent on the bottom surface of the temperature compensation member and the bottom surface of the substrate are disposed at a same height in a vertical direction. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the prior art of Ippei to have the bottom surface of the temperature compensation member and the bottom surface of the substrate are disposed at a same height in a vertical direction by rearranging the height of the supporting pins of the surface of the support member 74, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Allowable Subject Matter
Claim 6-8 and 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TOKUNAGA HIROKI (JP2017076652A) – Relates to a substrate mounting table with a plate and a plate ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        X

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 16, 2022